Citation Nr: 0946567	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  03-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for chloracne of the face and neck, to include 
whether referral for extraschedular consideration is 
warranted.  


REPRESENTATION

Appellant represented by:	Emily S. Walger, Esq.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and October 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The October 2002 decision 
granted service connection for chloracne and assigned an 
evaluation of 10 percent disabling.  This evaluation was 
changed to 20 percent in a later rating decision.  An October 
2003 decision assigned a separate evaluation of 30 percent 
disabling for chloracne of the face and neck.  


FINDINGS OF FACT

1.  The Veteran's chloracne of the face and neck does not 
result in scars; systemic or nervous manifestations; 
complete, marked, or repugnant deformity; visible or palpable 
tissue loss; gross distortion or asymmetry of any feature; or 
underlying soft tissue loss; and is not exceptionally 
repugnant.  

2.  The Veteran's chloracne of his face and neck does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.118 
Diagnostic Codes 7800, 7806 (2002), Diagnostic Codes 7800, 
7829 (2009).  

2.  The criteria for referral of the Veteran's chloracne of 
the face and neck for extraschedular consideration have not 
been met.  38 C.F.R. §3.321(b) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2005, the Board issued a decision addressing the 
rating assigned for chloracne of the back, buttocks, and 
scrotum.  In the INTRODUCTION to that decision, the Board 
determined that whether a higher evaluation was warranted for 
the Veteran's chloracne of the face and neck was not an issue 
before the Board.  

The Veteran appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) as 
to the evaluation assigned for chloracne of the back, 
buttocks, and scrotum and the evaluation assigned for 
chloracne of the face and neck.  In October 2007, the Court 
granted a Joint Motion for Partial Remand of the Veteran and 
the Secretary of Veterans' (the Parties), vacated the part of 
the Board's decision that denied a rating greater than 30 
percent for chloracne of the face and neck, and remanded the 
matter to the Board for compliance with the instructions in 
the Joint Motion.  The Court also granted the Parties' motion 
to terminate the appeal as to the issue of an evaluation 
greater than 20 percent for chloracne of the back, buttocks, 
and scrotum.  

As such, the only matter before the Board is whether the 
veteran is entitled to an evaluation in excess of 30 percent 
for chloracne of the face and neck.  The Board adjudicated 
this matter in a decision issued in January 2008.  The 
Veteran appealed that decision to the Court.  In July 2008, 
the Court granted another Joint Motion for Remand of the 
Parties, vacated the January 2008 Board decision, and 
remanded the matter to the Board for compliance with 
instructions in the Joint Motion.  

The Parties agreed that in the January 2008 decision, the 
Board failed to consider, discuss, or analyze the following 
evidence (citations omitted):  

(1) medical evidence of record that 
indicates that as of July 2002, Appellant 
was diagnosed with "diffuse, too 
numerous to count open comedones of the 
face," that according to earlier 
records, measured between 1 and 1.5 
centimeters in diameter.  
(2) the opinion of a C&P examiner in 
September 2002 that Appellant's chloracne 
was "not a minor problem for him, this 
is a major problem."  
(3) an August 2003 C&P examiner's 
determination that Appellant's papular 
cysts were too numerous to count, that 
some were inflamed, and that they covered 
almost 100 percent of Appellant's exposed 
facial skin.  
(4) the August 2003 examiner's findings 
that Appellant's condition produced open, 
closed, and multi-headed comedones on 
nearly 50 percent of Appellant's exposed 
head and neck skin.  
(5) the August 2003 C&P examiner's 
finding that Appellant's chloracne was 
both "superficial" and "deep[,]" with 
some cysts measuring 1-3 centimeters in 
depth.  
(6) Appellant's March 2005 statement that 
when he underwent lancing to treat his 
chloracne, the procedure was so painful 
that he was unable to work full time.  
(7) Appellant's March 2005 statement that 
his condition produces a foul odor that 
"will just about make you sick."  

2008 Joint Motion at 4.  

The Parties also agreed that the Veteran was entitled to an 
adequate statement of reasons and bases as to whether his 
chloracne could be rated under 38 C.F.R. § 4.118 Diagnostic 
Code 7800 for scars.  Id.  The Parties stated as follows:  

The BVA [Board] also stated that the 
August 2003 examiner stated that a 
determination of Appellant's scarring was 
not possible.  However, a review of the 
August 2003 examiner's statement shows 
that the physician did not state that 
scarring was not discernible or that it 
was impossible to describe scarring, 
rather Appellant's scarring was "hard to 
describe . . . due to the large number of 
papular lesions that [were] present which 
tends to disguise [scarring.]".  
Therefore, upon readjudication, the Board 
must provide an adequate statement of 
reasons and bases with regard to 
application of 38 C.F.R. § 4.118, DC 7800 
that takes into account the C&P 
examiner's factual finding that 
Appellant's scars of the face and neck 
are "hard to describe" due to the 
multitude of papular lesions on 
Appellant's face and neck.  

The Board will endeavor to comply with these instructions.  

Merits

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for chloracne of the face and neck, the Board must 
evaluate all evidence of record reflecting the severity of 
the Veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.  

This appeal followed a claim by the Veteran for entitlement 
to service connection for chloracne; filed prior to August 
2002.  During the pendency of the veteran's claim and appeal, 
the criteria for rating disabilities of the skin were changed 
by an amendment to the rating schedule that became effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the unrevised and the revised rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, no specific criteria were specified 
for rating chloracne.  A review of the rating criteria in 
place at that time indicates that only 38 C.F.R. § 4.118 
Diagnostic Codes 4.118 Diagnostic Codes 7800 and 7806 
provided for ratings higher than 30 percent and contained 
criteria for rating the Veteran's chloracne, to include by 
analogy.  See 38 C.F.R. § 4.27 (2009).  

Under Diagnostic Code 7800, as effective prior to August 30, 
2002, a 30 percent rating was warranted for severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  38 C.F.R. § 4.118 Diagnostic Code 7800 (2002).  
A 50 percent rating was warranted for disfiguring scars of 
the head, face, or neck that resulted in complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral deformity.  Id.  

Under Diagnostic Code 7806, as effective prior to August 30, 
2002, a 30 percent rating was warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 Diagnostic Code 7806 
(2002).  A 50 percent rating was warranted for eczema with 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.  

Effective August 30, 2002, Diagnostic Code 7829 provides for 
a maximum rating of 30 percent for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  38 C.F.R. § 4.118 Diagnostic Code 7829 
(2009).  That Diagnostic Code also directs the rater to 
alternatively rate chloracne as disfigurement of the head, 
face, or neck under Diagnostic Code 7800, or scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending 
upon the predominant disability.  Id.

Diagnostic Code 7805, for limitation of function of the 
affected part due to scars is not for application as there is 
no evidence of record that the veteran has a loss of function 
of any body part.  Diagnostic Codes 7802 through 7804 provide 
for maximum ratings of less than 30 percent, and thus are not 
applicable to this claim.  Diagnostic Code 7801 applies to 
scars other than of the head, face or neck.  

Under Diagnostic Code 7800, which became effective August 30, 
2002, disfigurement of the head, face, or neck a 30 percent 
evaluation is warranted if there are visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are two or three characteristics of disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (2009).  

A 50 percent evaluation is authorized if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are four or five characteristics of 
disfigurement.  Id.  

An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  Id.  

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The rating criteria prior to the 2002 revision included 
ratings based on whether or not a skin disability resulted in 
exceptional repugnance.  As to whether the Veteran's 
chloracne of the face and neck is exceptionally repugnant, 
the close-up color photographs associated with the claims 
file are sufficient for the Board to make that lay 
determination.  In that regard, the Board has considered the 
U.S. Court of Veterans Appeals holding in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), that neither the 
Board is not free to supplement the record with its own 
medical opinion but rather must obtain a medical opinion or 
cite to treatise evidence of record.  

In short, when it comes to matters requiring medical 
expertise, neither the Board nor the lay Veteran is competent 
to provide a medical opinion.  

Examples of when such expertise is required include whether a 
veteran's death from blood poisoning and abscesses was caused 
by shrapnel wounds incurred during service three decades 
earlier, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); the 
validity of a method of audiological testing, Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007); and a diagnosis of 
rheumatic fever, Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007).  

Examples of those instances that do not require medical 
expertise include symptoms of hip pain during service, 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
diagnosis of varicose veins, Barr v. Nicholson, 21 Vet.App. 
303 (2007); and diagnosis of a dislocated shoulder, Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

"Repugnancy", and in this case, deformity, essentially 
refers to aesthetics and a comparison to the "norm".  The 
Board finds that a determination from appropriate photographs 
as to whether the veteran's chloracne is "repugnant" or 
results in deformity clearly falls in the line of examples of 
where a medical opinion is not required.  Color photographs 
associated with the claims file are sufficiently clear and 
close-up to allow for this determination by the Board.  

Notes from September 1998, signed by "E.M." M.D. include 
the following:  

The patient has large numbers of varying 
sized sebaceous cysts on his neck, upper 
back and chest.  He also has numerous 
small ones on his face.  He says that 
these do not bother him particularly and 
I was unable to get a definite family 
history of any type of neurofibromatosis 
but I believe these are all sebaceous 
cysts.  I suspect he had severe acne when 
he was younger.  A lot of these measure 
as much as 1 cm. or 1.5 cm. in diameter 
especially on his back.  

Physical examination results in these notes include the 
following:  

Examination shows normal findings for the 
head, eyes, ears, nose and throat except 
he has rather extensive _______?  
Shrinkage away from the teeth along with 
a lot of gum disease and pyoria.  He has 
no lesions in the mouth otherwise.  His 
ears, eyes and nose show no significant 
abnormalities.  

This is not evidence favorable to a higher rating for the 
Veteran's skin disability of the face and neck.  Rather, this 
is evidence against an increased rating because it tends to 
show that the criteria for a higher rating were not present.  
For example, the physical examination results included normal 
findings of the eyes, ears and nose and that the ears eyes 
and nose showed no significant abnormalities.  This is 
evidence against a finding of deformity of those structures.  
The remark that the Veteran appeared to have severe acne when 
younger is not evidence of repugnancy or deformity in any 
reasonable sense of those words.  

May 2000 notes from "W.B." M.D. include physical 
examination results for the head, eyes, ears, nose, and 
throat as follows:  "Reveals poor dentition.  Otherwise he 
is unremarkable."  This is also evidence against a higher 
rating based on the appearance of the Veteran's face and 
neck.  That the physician would remark as to the poor 
dentition but then state that the Veteran was otherwise 
unremarkable tends to show that the Veteran's appearance is 
not repugnant and does not result in deformity because such 
would not be described as 'unremarkable.'  

Notes signed by "E.M." M.D. from February 2001 also include 
that physical examination revealed "General appearance: 
Grizzled, rusty looking w/m who appears uncomfortable with 
back pain."  Under results for the skin the physician stated 
"no rashes, lesions, or ulcerations."  Other notes document 
that inspection of the skin revealed "Multiple large 
sebaceous cysts on back and shoulders, non apearinfected 
(sic)."  This too tends to show that the Veteran's skin 
condition of the face and neck is not repugnant and does not 
result in deformity.  If his appearance was repugnant or 
showed deformity it is unlikely that the physician would 
remark as to the cysts on his back but make no similar 
comment as to the skin of his face and neck.  

VA dermatology clinic notes dated in July 2002 explain that 
the Veteran was a new patient present for evaluation of a 
rash of his hands.  Objective findings were "L hand and both 
feet with slight scale diffuse, too numerous to count open 
comedones of the face and back c/w numerous cystic 
dilatations of the back thickening and discoloration of the 
toenails."  The physician's name associated with this report 
is that of the physician who later conducted skin 
examinations of the Veteran in September 2002 and in August 
2003; the physician is listed as the Section Chief of 
Dermatology.  

Of record are three sets of photographs of the Veteran's face 
and neck.  These are dated in July 2002, September 2002, and 
August 2003. 

There are six photographs from July 2002.  Two show the 
Veteran's torso from the front and back, one shows his upper 
back, one shows his face from a front view and the other two 
are profiles of his face.  The photographs of his face show a 
bearded man with flesh colored (and one red) bumps on the 
face.  All photographs show the Veteran to have a full beard 
and mustache covering an area extending from approximately 
one inch of the top portion of his neck to his cheekbones and 
connecting with his sideburns.  The skin is of those areas of 
his face and neck is not visible.  Similarly, he does not 
have an appreciably receding hairline, so the skin of his 
scalp is not visible.  The face and neck skin that is free of 
hair is not clear skin but the "bumps" do not appear 
repugnant and no deformity or marked disfigurement is shown.  
The skin of his back has much larger 'bumps' that are very 
much more noticeable, and appear significantly elevated or 
"thick."  The skin of his face and neck contains 
imperfections that are not nearly so noticeable or dramatic.  

The Board finds that these photographs are highly probative 
evidence against the Veteran's claim for a higher rating.  

The Veteran underwent VA skin examination in September 2002.  
The examiner noted that he had initially evaluated the 
Veteran in July 2002.  This September 2002 examination 
principally addressed the history of the Veteran's skin 
problems with concentration on his military service and 
whether or not his skin problems were connected to that 
military service.  The examiner addressed not only the skin 
problems of the Veteran's face but also of his hands, feet, 
and torso.  In that report of the September 2002 examination, 
the examiner stated:  

I have had photographs made of these 
areas so that the Board can clearly see 
what we are talking about, this is not a 
minor problem for him, this is a major 
problem.  He has large numbers of cysts 
on his back, double, triple headed 
comedones all over his back and I have 
asked that these be photographed, so that 
you could evaluate it, but in answer to 
the question, yes I believe this is the 
same skin condition that he manifested in 
1969, when he was examined in Da Nang.  

Associated with the claims file are six clear color 
photographs of the Veteran's face dated in September 2002.  
These include an extreme close up of the Veteran's face.  

These photographs depict the same appearance as the July 2002 
photographs other than these are even closer in perspective.  
These photographs show that the skin of the Veteran's face is 
"mottled" for lack of a better word.  However, his 
appearance is in keeping with the description of Dr. E.M. in 
February 2001 as "Grizzled, rusty looking" but is not what 
could be reasonably described as repugnant or deformed.  
These photographs are thus highly probative evidence against 
the Veteran's claim.  

The rather unusual skin is that depicted in photographs of 
the Veteran's back.  These show large "bumps" with large 
white centers.  Whether or not these would be considered 
repugnant is a closer call.  However, this is not the skin of 
the Veteran's face and neck and is not relevant to rating the 
skin disability of his face and neck.  

These photographs are consistent with what has been described 
by objective observers.  The unusual aspects of the skin of 
the Veteran's back are noticeable and somewhat striking.  
This is simply not the case as far as the skin of his face 
and neck.  In short, the Board finds that these photographs 
are highly probative evidence against assigning a rating 
based on a repugnant skin condition of the Veteran's face and 
neck or a condition resulting in deformity or marked 
disfigurement because these photographs depict skin condition 
that is not repugnant and results in no deformity.  

The Board has considered the examiner's statement that: 

I have had photographs made of these 
areas so that the Board can clearly see 
what we are talking about, this is not a 
minor problem for him, this is a major 
problem.  He has large numbers of cysts 
on his back, double, triple headed 
comedones all over his back and I have 
asked that these be photographed, so that 
you could evaluate it, but in answer to 
the question, yes I believe this is the 
same skin condition that he manifested in 
1969, when he was examined in Da Nang

Most of this statement is in regard to the skin condition of 
the Veteran's back.  Indeed, the associated photographs 
reveal "bumps" or cysts considerable larger and deeper, or 
more elevated, than the bumps or comedones of the skin of his 
face.  Thus, the Board finds that the examiner was 
principally referring to the skin of the Veteran's back.  
Regardless, even if the examiner was referring to the skin of 
the Veteran's neck and face, the reference that "this is not 
a minor problem for him, this is a major problem" is not 
evidence of repugnancy or of any of the criteria for a rating 
higher than 30 percent.  The examiner stated that he was 
including the photographs so that the rater could "see what 
we are talking about."  As just explained, the Board has 
reviewed those photographs and has concluded that the 
Veteran's skin condition of his face and neck clearly 
depicted in the photographs (which, from the dermatologist's 
language it is reasonable to assume that the dermatologist 
believed depicted what he was talking about) is not one of a 
repugnant deformity of any structure of exceptional 
repugnancy, or for that matter, of any departure from the 
norm to be reasonably termed repugnant or a deformity.  

In August 2003, the Veteran again underwent a VA examination 
of his skin by the same dermatologist.  With regard to that 
examination the Joint Motion referred to the following:  

an August 2003 C&P examiner's 
determination that Appellant's papular 
cysts were too numerous to count, that 
some were inflamed, and that they covered 
almost 100 percent of Appellant's exposed 
facial skin.  

the August 2003 examiner's findings that 
Appellant's condition produced open, 
closed, and multi-headed comedones on 
nearly 50 percent of Appellant's exposed 
head and neck skin.  

the August 2003 C&P examiner's finding 
that Appellant's chloracne was both 
"superficial" and "deep[,]" with some 
cysts measuring 1-3 centimeters in depth.  

2008 Joint Motion at 3.  

Physical examination results from the August 2003 examination 
are, in their entirety, as follows:   

The head and neck areas are exposed and 
almost 100% of his face above the beard 
line is affected by this disorder, which 
is manifested by too-numerous-to-count 
open-and-closed comedones many of which 
are multi-headed comedones.  This would 
approximate 2.5% of his total body 
surface, but nearly 50% of his exposed 
head and neck skin.  He has a full beard, 
which he has maintained for some 35 
years, having shaven only once during 
that time and in the beard areas the 
lesions are less extensive but they are 
present.  It is hard to describe any 
scarring due to the large number of 
papular lesions that are present that 
tend to disguise that.  His back is 
almost totally covered.  I made a rough 
count of lesions that are 0.5 cm or 
larger in size and there are over 50 
cysts present on his back.  Chest is 
fairly clear, but that is manifested 
primarily because he lay on his abdomen 
while he was in that part of the world 
and any exposure would primarily have 
been on the back or the exposed areas of 
the head and neck.  He has lesions on his 
buttocks.  He has five cysts on his 
scrotum that are small, approximately 4-5 
mm in size.  He has a large 1.5x3 cm 
atrophic scar of his left buttock which 
was the result of one of these lesions 
after it had abscessed and healed.  The 
legs are relatively clear.  His tinea 
pedis and manuum have improved 
considerably with his treatment with 
Lamisil, however he still has multi-nail 
onychomycocis.  There is considerable 
scarring on his back from this process as 
described.  3.  For acne and chloracne, 
in this case he has superficial as well 
as deep.  The superficial are manifested 
by multiple too-numerous-to-count open-
and-closed comedones, many of which hare 
multi-headed.  There are multiple 
superficial cysts as well as cysts that 
are in the 1-3cm deeper category.  There 
is some inflammation present today, but 
he is relatively stable compared to other 
times.  On his face, the papular cysts 
are just too numerous to count and like I 
said they cover almost 100% of his 
exposed facial skin.  

After provided diagnoses, the examiner added the following.  

Even though photographs were submitted 
previously, they apparently were not 
sufficient for the Board's exam, so 
photographs were resubmitted today and 
this time the scrotal area, the buttocks 
as well as close-ups of the head, neck, 
back as well will be included for the 
examiner's use.  

Six clear color photographs are of record dated in August 
2003.  Four of these are close ups of the Veteran's face, 
head and neck and the other two are of the scrotal area and 
the buttocks, as described by the examiner.  

As to scarring, the examiner's choice of words "[i]t is hard 
to describe any scarring due to the large number of papular 
lesions that are present that tend to disguise that" and the 
fact that he did not describe scarring is taken by the Board 
to mean that one should not expect any useful description of 
any scarring by an expert in the area of skin diseases.  This 
was the same examiner who examined the Veteran in 2002 and 
initially diagnosed his condition in VA clinic notes in July 
2002.  Those July 2002 notes indicate that the examiner is a 
physician who is the section chief of dermatology.  Given 
this title, the Board finds that this examiner is an expert 
in evaluating skin disease.  Even though the examiner did not 
state that it was not possible to describe any scarring, and 
instead stated that "it is hard to describe any scarring," 
if any meaningful description of the scarring was possible 
the Board sees no reason why the examiner would not have 
provided such description, given that he addressed the issue.  
Therefore, the Board concludes that it would make little 
sense to order another examination for a description of any 
scarring because if a meaningful description was likely to be 
had, this dermatologist would have provided such a 
description.  

The examiner's description of the skin of the Veteran's face 
is not one that establishes that his skin condition is 
repugnant or results in any deformity or marked disfigurement 
or shows that there is tissue loss or that four or more 
characteristics of disfigurement are present.  Rather, the 
examiner's description is that the Veteran has many (too-
numerous-to-count) comedones.  This is a description of the 
number of comedones, not whether the comedones result in a 
repugnancy or deformity.  

In light of the photographs of record, the Board finds that a 
determination that a large number of comedones was equivalent 
to deformity, repugnancy, marked disfigurement, or four or 
more characteristics of disfigurement would be a completely 
arbitrary finding.  Hence, this description of the number of 
comedones is not afforded much probative weight.  

That the examiner found that the Veteran's "condition 
produced open, closed, and multi-headed comedones on nearly 
50 percent of Appellant's exposed head and neck skin" and 
"almost 100% of his face above the beard line is affected by 
this disorder" is not evidence of repugnancy, deformity, or 
the presence of criteria for a rating higher than 30 percent 
under the revised Diagnostic Code 7800.  Rather it is a 
description of the comedones and of the percentage of exposed 
skin affected.  It does not logically follow that because the 
comedones are "open, closed, and multi headed" the 
comedones are "repugnant" or result in deformity.  Nor does 
it follow that the condition is repugnant or results in 
deformity because the comedones cover 50 percent of the 
exposed skin of his head and neck or almost 100 percent of 
his face above the beard line.  These are merely words to 
describe the condition.  The examiner did not state that the 
Veteran's skin condition was repugnant, resulted in 
deformity, marked disfigurement, four or more characteristics 
of disfigurement, or tissue loss and the photographs show 
that it does not, providing critical information against this 
claim.   

As to the examiner's finding that the Veteran had some 
lesions that were 1 to 3 cm deep, this does not establish 
that the lesions were repugnant or resulted in deformity, 
marked disfigurement, four or more characteristics of 
disfigurement, or tissue loss.  Just as important, when 
reading the examination report as a whole, it is clear that 
the larger cysts were of the skin of the Veteran's back as 
the examiner described these as lesions that are 0.5 cm or 
larger in size but made no such statement of the size of the 
lesions of the skin of the Veteran's face and neck.  Clear 
from the photographs, the lesions of the Veteran's back are 
significantly more prominent and larger than the comedones of 
the Veteran's neck and face skin.  Thus the most reasonable 
reading of the report is that the 1 to 3 cm deep cysts were 
of the skin of the Veteran's back.  However, even if the 
comedones of his face and neck skin are of that depth, which 
they do not appear to be from clear and close up photographs, 
this is still simply not a description of repugnancy, 
deformity, marked disfigurement, four or more characteristics 
of disfigurement, or tissue loss.  

In short, these descriptions just addressed are afforded 
little weight in determining the rating to be assigned for 
the Veteran's skin condition of his face and neck.  In 
contrast the photographs are afforded considerable weight.  

In this regard whether or not repugnancy exists is an 
aesthetic determination.  The dermatologist obviously 
recognized this because in the September 2002 report he 
referenced to photographs "so that the Board can clearly see 
what we are talking" and then included more photographs with 
the 2003 report.  This is evidence that the examiner, an 
expert in skin diseases, believes that photographs accurately 
depict the Veteran's skin condition.  

The examiner included three sets of photographs to show the 
Veteran's skin condition.  Here, the pictures are worth much 
more than many words, even given that the words do not 
describe repugnancy or any of the criteria for a higher 
rating.  These photographs simply do not depict a repugnant 
skin condition of the Veteran's face and neck or one that 
results in deformity or marked disfigurement.  The appearance 
of the Veteran is not such as would cause one to turn away, 
or for that matter, to take particular notice.  The Board 
finds, based on a review of this evidence, that these 
photographs show that the Veteran's appearance is not 
"repugnant" by any standard of normal society.  The Board 
finds these photographs to be the most probative evidence of 
record on these matters.  

In a letter dated in May 2003, the Veteran stated as follows:  

I disagree with your finding.  Because 
you gave me 10 % for chloracne, with 
large cysts on my back.  According to 
your decision you said that they were not 
painful.  They are very painful, but I 
have learned to live with that.  But what 
I can't get use to is the horrible smell 
when one burst.  I have had to leave 
church & other places because it was so 
embarrassing.  Also you didn't say 
anything about my face.  I have the same 
thing on my face according to [the 
examiner] at the Memphis VA Medical 
Center, I think I at least should get 
something for having to wear these scars 
on my face for 34 years.  

The Board has not neglected to consider this statement.  
Immediately after referring to large cysts of his back, the 
Veteran refers to the smell of a cyst that had burst.  
However, that the cysts of the Veteran's back are large or 
resulted in an unpleasant smell upon bursting is not evidence 
pertinent to rating the Veteran's service connected skin 
disability of his face and neck.  

In the Joint Motion, the Parties agreed that the Board must 
address the following evidence:  

Appellant's March 2005 statement that 
when he underwent lancing to treat his 
chloracne, the procedure was so painful 
that he was unable to work full time.  

Appellant's March 2005 statement that his 
condition produces a foul odor that 
"will just about make you sick."  

Both of these statements are contained in the same writing, 
received from the Veteran in March 2005, and both statements 
refer not to the issue on appeal but rather to the skin 
condition of the Veteran's back.  In that March 2005 writing 
the Board stated as follows:  

The condition of the chloracne on my back 
has worsen (sic) over the last year.  I 
have had to have them lanced at the V.A. 
Medical Clinic at Smithville Ms on 
11/29/04 and again at the V.A. Medical 
Center Memphis Tn. On 12/2/04 also I had 
to on 12/7/04 to have some moore (sic) 
lanced.  This is very painful and 
prevents me from working full time.  
Doctor [the examiner] and Dr. P. both can 
attest to the oddor (sic) which will just 
about make you sick.  

Again, the Veteran is referring to the skin of his back so 
the evidence is not pertinent to whether the skin condition 
of his face, neck, and head is repugnant and is not pertinent 
to a rating under either version of Diagnostic Code 7800 or 
7806 or any other diagnostic code regarding the skin of his 
face or neck.  

Similarly, even if there is an odor when his cysts on his 
back burst or are lanced, this is not evidence that a higher 
rating should be assigned for the skin condition of his face 
and neck.  

Also of record are VA treatment records from March 2008 that 
document that the Veteran has had several cysts removed from 
his back and that he had a large cyst under his right arm.  
Again, this is not evidence pertinent to the skin condition 
of his face or neck.  A dermatology note from that same month 
mentions that the Veteran has "Face with diffuse flesh 
colored cysts, multiple comedones of face, back, no large 
cysts on back except for one large one under right arm; no 
draining lesions" and that the plan was for the Veteran to 
"continue Retin-A topical to face."  The references to the 
skin of the Veteran's face are either merely duplicative of 
what was or record when the RO last addressed that issue or 
simply do not provide any information pertinent to rating the 
disability (the plan to continue a topical Retin-A as 
treatment is not evidence favorable to a higher rating).  
There is thus no need to remand the matter to the RO to 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  

The preponderance of the evidence of record shows that the 
Veteran's skin condition of his face and neck does not result 
in repugnancy or in marked and unsightly deformity of his 
eyelids, lips, or auricles.  Hence, a higher rating under 
Diagnostic Code 7800, as in effect when the Veteran filed his 
claim, is not appropriate.  

There is no evidence of record showing that the Veteran's 
service connected skin condition of his face and neck results 
in systemic or nervous manifestations.  As already explained, 
the Veteran's skin condition of his face and neck is found 
not repugnant.  The photographs show raised areas of mild 
discoloration on the Veteran's exposed skin of the face and 
neck.  Approximately half of his face is covered by a beard 
and his skin in that area is not visible and hence could not 
be called "repugnant".  While the skin condition on the 
exposed areas is noticeable (and the basis of the current 
evaluation), the Veteran's appearance is not such that a 
reasonable person would take particular notice and does not 
invite revulsion.  To call his skin condition repugnant would 
be unreasonable.  The Board thus makes a finding of fact that 
the Veteran's chloracne of the face and neck is not 
repugnant.  Hence a 50 percent rating would be inappropriate 
on that basis under the unrevised Diagnostic Code 7806.  

Even though the examiner addressed the issue of scars of the 
face and neck stating "[i]t is hard to describe any scarring 
due to the large number of papular lesions that are present 
that tend to disguise that" and, obviously for that reason, 
did not describe any scars or even say that they existed, the 
Board has taken into consideration that the unrevised rating 
schedule for disabilities of the skin did not specifically 
address rating chloracne.  Thus, this disability could only 
be rated by analogy.  For this reason, the Board has 
considered the criteria under the unrevised version of 
Diagnostic Code 7800.  However, the photographs not only show 
the Veteran's chloracne to be not repugnant, the photographs 
also show that there is no deformity of his face or neck, 
either complete or bilaterally.  Hence, the criteria for a 
higher rating under the unrevised Diagnostic Code 7800 have 
not been met or approximated and a higher rating under that 
Diagnostic Code is not warranted.  

As the revision to the rating schedule for skin disabilities 
includes Diagnostic Code 7829, specific to chloracne, and the 
veteran is not service-connected for eczema, the revised 
Diagnostic Code 7806 is not for application.  His chloracne 
of the face and neck is already rated at the maximum rating 
available under Diagnostic Code 7829.  

Given the instructions provided in Diagnostic Code 7829 as to 
alternative diagnostic codes for rating chloracne, the Board 
has considered whether a rating higher than 30 percent is 
warranted under the revised version of Diagnostic Code 7800 
for disfigurement of the head, face, or neck.  As explained 
above, the photographs of record show that the does not have 
gross distortion or asymmetry of any features of his face or 
neck.  The only question remaining is whether his chloracne 
results in four or more characteristics of disfigurement.  

Of note, is that the intended effect of the revision 
effective August 30, 2002 was in part to ensure unambiguous 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Given that the August 2003 examiner 
did not describe any scars of the Veteran's face but did 
address the issue by stating "[i]t is hard to describe any 
scarring due to the large number of papular lesions that are 
present that tend to disguise that", and particularly in 
light of the reason for the revision that resulted in the 
current Diagnostic Code 7800 criteria, it would be 
inappropriate to rate the veteran's chloracne of the face and 
neck based on scars.  Therefore, the evidence is against a 
finding of scar(s) of five or more inches in length, scar(s) 
at least one quarter inch wide, scar(s) adherent to 
underlying tissue or scar(s) elevated or depressed on 
palpation.  Nor is there any finding that the Veteran has any 
underlying soft tissue missing.  The record is absent for 
evidence favorable to the Veteran's claim in this regard.  
Thus, because the preponderance of the evidence of record 
demonstrates that the veteran's chloracne of the face and 
neck does not result in four or more characteristics of 
disfigurement, there is no basis for a rating higher than 30 
percent under the revised version of Diagnostic Code 7800.  

The Board has considered all other evidence of record.  
However, no evidence of record provides for a more favorable 
determination under the rating schedule.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The RO determined that disability 
resulting from the Veteran's chloracne of the face and neck 
does not warrant referral for extraschedular consideration.  
The Board agrees.  

The criterion for an extraschedular award is a finding that 
the case presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran's service connected skin disability of the face 
and neck results in comedones.  Symptoms include pain and 
effect on his appearance.  These symptoms in kind and degree 
are addressed by the rating criteria.  He has referred to an 
offensive odor when the cysts of the skin of his back burst 
or are lanced.  The service connected skin condition of his 
back is not before the Board.  There is no evidence that 
there is an odor associated with the skin condition of his 
face.  Hence, whether there is an odor associated when the 
cysts of his back are lanced or burst is not a manifestation 
of the skin disability of his face and neck.  There is no 
manifestation of the skin disability of the Veteran's face 
and neck that is not addressed by the rating criteria.  
Hence, the first element of the Thun analysis is not met and 
referral for extraschedular consideration is not warranted.  

Although the above analysis clearly demonstrates that 
referral for extraschedular consideration is not warranted, 
the Board notes that even if that first step of the Thun 
analysis had been met, referral would not be warranted.  In 
this regard, the Veteran has not required any periods of 
hospitalization for chloracne of the face and neck.  Although 
in his November 2003 substantive appeal, the Veteran reported 
that he had to leave business meetings due to embarrassment 
resulting from his chloracne, this does not constitute marked 
interference with employment.  Similarly, his report in that 
same document that this embarrassment caused him to leave 
church and dinners with friends does not indicate a 
particularly different disability picture from other Veterans 
with similarly rated skin disabilities.  In the absence of 
evidence presenting "exceptional" circumstances, referral 
for consideration of an extraschedular rating would be 
inappropriate; the veteran's disability is appropriately 
rated under the schedular criteria.  

The Board does not find evidence that the Veteran's chloracne 
of the face and neck should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
Veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Based on the above, the preponderance of evidence of record 
is assigning a rating higher than 30 percent disabling for 
the Veteran's chloracne of the face and neck or for referral 
for extraschedular consideration.  As such, his appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the Veteran in June 2002 that addressed all 
required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  

Here, the VCAA duty to notify has not been satisfied with 
respect to notice elements of an effective date and 
disability ratings.  Thus there is an error in the notice 
provided in this case.  However, the presence of a notice 
error does not mean that the Board must delay adjudication of 
the appeal in order to remand the case to the RO to provide 
such notice.  Rather, notice error that does not result in 
prejudice to the Veteran, i.e. harmless error, does not 
require such delay and correction.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (explaining harmless error in the 
context of VCAA notice errors).  

In this case, the failure to provide the Veteran with VCAA 
notice as to assignment of effective dates and disability 
ratings is not prejudicial to the Veteran.  As to failure to 
inform the Veteran of assignment of effective dates, the 
Veteran's assigned rating is effective the date of claim and 
the Board is denying his claim for a higher rating so no 
effective date will be assigned as the result of the Board's 
decision.  As to failure to provide VCAA notice regarding 
assignment of disability ratings, the Veteran has 
demonstrated actual knowledge of that which such notice would 
have provided.  

In his substantive appeal, received in December 2003, the 
Veteran expressed disagreement with the rating assigned for 
chloracne, stating as follows:

I Respectively Disagree with your 
Decision on my Face [and] Neck.  Because 
you stated that I did not have 
exceptionally Repugnant Condition, 
Because of the odor these Soars put off.  
the Same Holds true for my back.  These 
Cyst on my Back.  Limit my ability to Do 
my work.  A Mechanich spends a lot of 
time on his Back [and] where these things 
flare up it makes it Impossible to Do 
that [and] when they Burst It's very 
Imbarrising (sic).  I have had to Leave 
Church, Dinners with Friends (sic) [and] 
Business meetings.

In a letter dated in January 2006, the Veteran stated 

"[i]n the picture of my back, buttocks 
[and] scrotum many of the large cyst are 
not visible.  They are deep [and] can 
only be detected by touching.  I go to 
the VA in Memphis once a month [and] they 
surgically remove them.  Most of these 
cars come after one of these abscesses 
either burst or has been surgically 
removed."  

These statements, standing alone, show the Veteran to have 
knowledge of how disability ratings are assigned, including 
extraschedular considerations, as he has argued that his 
chloracne affects his employment and described how his 
chloracne affects his life outside of work.  Indeed, he has 
demonstrated knowledge of assignment of disability ratings 
specifically with regard to skin disabilities.  This amounts 
to more specific knowledge than that which would have been 
obtained from the more general notice of assignment of 
disability ratings required for, or possible, from VCAA 
notice provided upon receipt of an application for benefits.  

Additionally, the Veteran was represented by counsel in his 
appeals to the Court, and of record are briefs filed with the 
Court citing applicable rating criteria.  Thus, in addition 
to the knowledge sufficiently demonstrated by the Veteran in 
the above statements, through counsel, he has demonstrated 
extensive actual knowledge of the assignment of disability 
ratings.  

For these reasons, the Board finds that the Veteran has not 
been prejudiced by the failure of VA to provide VCAA notice 
with regard to assignment of disability ratings and effective 
dates.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records from 2002 and 2003.  He was 
afforded VA examinations of his skin in September 2001 and 
August 2003.  

The Board has considered the Veteran's statement in his 
January 2006 letter regarding continuously ongoing surgical 
treatment of his chloracne at a VA facility in Memphis.  This 
letter refers only to the Veteran's chloracne of the back, 
buttocks, and scrotum.  As explained above, his appeal of the 
rating assigned for chloracne of his back, buttocks, and 
scrotum has been terminated and is not before the Board.  No 
evidence of record indicates that the Veteran undergoes 
surgery of the chloracne of his face or neck.  

Furthermore, the August 2003 examiner stated in his report 
that as to scarring "[i]t is hard to describe any scarring 
due to the large number of popular lesions that are present 
that tend to disguise that."  The examiner did not provide a 
description of any scars or indicate that there were any 
scars.  That the examiner did not identify or describe scars 
and explained that "it is hard to do so because of the large 
number of popular lesion that are present that tend to 
disguise that" indicates to the Board that a description of 
any scarring is for all practical purposes not something that 
is going to result from an examination.  This was the same 
examiner who examined the Veteran in 2002 and initially 
diagnosed his condition in VA clinic notes in July 2002.  
Those July 2002 notes indicate that the examiner is a 
physician who is the section chief of dermatology.  Given 
this title, the Board finds that this examiner is an expert 
in evaluating skin disease.  Therefore, the Board concludes 
that it would make little sense to order another examination 
for a description of any scarring because if a meaningful 
description was likely to be had, this dermatologist would 
have provided such.  

Additionally, even if the Veteran has undergone surgical 
treatment for his chloracne of the face, of which there is 
not even an allegation, and such left scars, there is no 
reason to believe that any different outcome would result 
from an examination.  Thus, this reported treatment at a VA 
facility is not pertinent to his claim on appeal.  VA has no 
duty to obtain evidence not relevant to a claim.  See 38 
C.F.R. § 3.159(c) (2008).  

Hence, the Board's adjudication of this matter at this time 
is not improper.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


